MEMORANDUM OF DECISION.
The Respondent Commission found that the Petitioner, Sprague Electric Company, had failed to satisfy its burden of proof that the employee it had terminated engaged in misconduct as defined in 26 M.R. S.A. § 1043(23) (1974). The Commission accordingly denied the Petitioner relief. On August 7, 1987, the Superior Court (York County) affirmed that decision. The record before us on appeal discloses what is essentially a credibility question, and the Petitioner does not meet the burden that devolves upon a party seeking to overturn the decision of an administrative agency. Seven Islands Land Co. v. Maine Land Use Regulation Commission, 450 A.2d 475, 479-80 (Me.1982). Neither does this record show that the Commission’s decision was in any way arbitrary or capricious.
The entry is:
Judgment affirmed.
All concurring.